DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	 It is noted that the lined-out “Non-Patent Literature” patent document in the information disclosure statement filed 13 August 2021 has been cited by the Examiner as a U.S. Patent.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: OD, ID and W.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3.	The disclosure is objected to because of the following informality:  The term “Figure1” in paragraph [0041] should be replaced with -- Figure 1 -- for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the limitation “an inner ring sector” renders the claim indefinite because it is unclear whether “an inner ring sector” is one of “a plurality of inner ring sectors” previously set forth in claim 4 or if it is distinct therefrom.  Likewise, the limitation “an outer ring sector” renders the claim indefinite because it is unclear whether “an outer ring sector” is one of “a plurality of outer ring sectors” previously set forth in claim 4 or if it is distinct therefrom.  



Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diskin (US 1,353,731).
	Regarding claims 1-9 and 20, Diskin discloses a non-pneumatic tire comprising: an inner ring 11 having an axis of rotation (Fig. 1); an outer ring 10; and a flexible, interconnected web (comprised of spokes 12 and springs 28, 28’) extending between the inner ring and the outer ring (Fig. 1), wherein the flexible, interconnected web includes a plurality of web sectors (each web sector comprises an outer link 13 and an inner link 13a or 13b of spoke 12) disposed circumferentially about the tire to form a generally annular web (Fig. 1), wherein the plurality of web sectors includes at least a first web sector (labeled below in reproduced and annotated Fig. 1 of Diskin), a second web sector (labeled below in reproduced and annotated Fig. 1 of Diskin), and a third web sector (labeled below in reproduced and annotated Fig. 1 of Diskin), each of the plurality of web sectors having a first end (labeled below in reproduced and annotated Fig. 1 of Diskin) and a second end (labeled below in reproduced and annotated Fig. 1 of Diskin), wherein the second web sector is disposed circumferentially between the first web sector and the third web sector (Fig. 1), wherein the first end of the second web sector is hingedly connected to the second end of the first web sector via spring 28’ and hooks 29 (note reproduced and annotated Fig. 1), and wherein the second end of the second web sector is hingedly connected to the first end of the third web sector via spring 28 and hooks 29 (note reproduced and annotated Fig. 1), wherein the inner ring is a solid inner ring and the outer ring is a solid outer ring (Figs. 1 and 2)
3. (Original) The non-pneumatic tire of claim 1, wherein each of the plurality of web sectors is hingedly connected to the inner ring at 26 and hingedly connected to the outer ring (at 30 in Fig. 1; at 24 in Fig. 2), wherein the inner ring includes a plurality of inner ring sectors (flanges 26 shown in Fig. 2 and described in lines 97-101 of page 1) that are circumferentially disposed to form the inner ring (note each flange is circumferentially disposed), and wherein the outer ring includes a plurality of outer ring sectors (flanges 19 shown in Fig. 2 and described in lines 92-94 of page 1) that are circumferentially disposed to form the outer ring (Fig. 2), wherein each web sector is a unitary component including an inner ring sector at 21, 24’ and an outer ring sector at 22 (Fig. 2), wherein the inner ring is formed by a plurality of axially adjacent inner ring portions (flanges 26) and the outer ring is formed by a plurality of axially adjacent outer ring portions (flanges 19), wherein the flexible, interconnected web is formed by a plurality of axially adjacent web portions (radially inner ends of inner links or web portions 13a and 13b are axially adjacent as evident from Fig. 1), wherein the flexible, interconnected web includes at least two radially adjacent layers of web elements (comprised of 13, 13a, 13b, 28 and 28’) at every radial cross-section of the tire, the web elements defining a plurality of generally polygonal openings (Fig. 1) and including a plurality of radial web elements 13, 13a, 13b that are angled relative to a plane that extends radially through the axis of rotation and a plurality of distinct tangential web elements 28, 28’ that are generally transverse to a radial plane (Fig. 1), and wherein the plurality of generally polygonal openings comprises a first plurality of generally polygonal openings having a first shape (Fig. 1) and a second plurality of generally polygonal openings having a second shape different from the first shape (Fig. 1).

    PNG
    media_image1.png
    362
    547
    media_image1.png
    Greyscale

	Regarding claims 10-14, Diskin discloses a method of making a non-pneumatic tire, the method comprising: providing a plurality of a plurality of web sectors (each web sector comprises an outer link 13 and an inner link 13a or 13b of spoke 12) including at least a first web sector (labeled above in reproduced and annotated Fig. 1 of Diskin), a second web sector (labeled above in reproduced and annotated Fig. 1 of Diskin), and a third web sector (labeled above in reproduced and annotated Fig. 1 of Diskin), each of the plurality of web sectors having a first end (labeled above in reproduced and annotated Fig. 1 of Diskin) and a second end (labeled above in reproduced and annotated Fig. 1 of Diskin); circumferentially arranging the plurality of web sectors to form a generally annular web (Fig. 1), extending between an inner ring 11 and an outer ring 10, such that the second web sector is disposed circumferentially between the first web sector and the third web sector (Fig. 1); hingedly connecting the first end of the second web sector to the second end of the first web sector via spring 28’ and hooks 29 (note reproduced and annotated Fig. 1); and hingedly connecting the second end of the second web sector to the first end of the third web sector via spring 28 and hooks 29 (note reproduced and annotated Fig. 1), further comprising a step of hingedly connecting the plurality of web sectors to the inner ring at 26 (Fig. 2), further comprising a step of hingedly connecting the plurality of web sectors to the outer ring (at 30 in Fig. 1; at 24 in Fig. 2), wherein the step of hingedly connecting the first end of the second web sector to the second end of the first web sector includes hingedly connecting the first end of the second web sector to the second end of the first web sector at a first radial elevation (evident from reproduced and annotated Fig. 1 of Diskin), and wherein the step of hingedly connecting the second end of the second web sector to the first end of the third web sector includes hingedly connecting the second end of the second web sector to the first end of the third web sector at a second radial elevation that is greater than the first radial elevation (evident from reproduced and annotated Fig. 1 of Diskin), and wherein the step of hingedly connecting the first end of the second web sector to the second end of the first web sector includes aligning a plurality of hollow barrels (portions of 13a and 13b that receive pins 25) and inserting a pin (pins 25) into the aligned hollow barrels (note Fig. 1 shows the position of these barrels to be radially aligned).  
	Regarding claims 16-19, Diskin discloses a non-pneumatic tire comprising: a plurality of axially adjacent wheel portions (each wheel portion is considered to be one half of the wheel shown in Fig. 2 divided at its equatorial plane), each wheel portion including: an inner ring (one half of 11 including a respective flange 26), an outer ring (one half of 10 including a respective flange 19), and a flexible, interconnected web (each web sector is considered to comprise one half of outer link 13 and one half of inner link 13a or 13b of spoke 12) extending between the inner ring and the outer ring (Figs. 1 and 2), wherein the flexible, interconnected web includes a plurality of web sectors disposed circumferentially about the tire to form a generally annular web (Fig. 1), each of the plurality of web sectors being hingedly connected to a pair of oppositely adjacent web sectors via springs 28 or springs 28’ (Fig. 1), wherein the plurality of web sectors define radial web elements 13, 13a, 13b and tangential web elements 28, 28’, wherein when a load is applied, a substantial amount of the load is supported by a plurality of the radial web elements working in tension, wherein a plurality of the radial web elements in a region above an axis of rotation are subjected to a tensile force while at least some of the radial web elements in a region between the load (evident from Fig. 1) and a footprint region buckle and a plurality of the tangential web elements distribute the load through the flexible, interconnected web (evident from Fig. 1), further comprising a tread carrying layer 20 affixed to a radially external surface of the outer ring of each wheel portion (Figs. 1 and 2), and wherein each of the plurality of web sectors includes a pin 24, 25.  

Allowable Subject Matter
10.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617